Case 1:18-cV-00221-N/A Document 12 Filed 10/29/18 Page 1 of 1

UNITED STATES COURT OF INTERNATIONAL TRADE

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _X
TABACOS USA, INC.,

Plaintiff,

V. : Court No. 18-00221

UNITED STATES CUSTOMS AND
BORDER PROTECTION,

Defendant.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

Temporarv Restraininq Order

 

The plaintiff having commenced this action by the
simultaneous filing of‘a summons and complaint and applications for
a temporary restraining order and.preliminary injunction; and, upon
initial reading of plaintiff's papers, the court having decided to
offer defendant's counsel the opportunity to be heard; Now
therefore, after having conferred with both sides, it is hereby

ORDERED that the defendant be, and it hereby is, enjoined
from terminating plaintiff’s bond number 18COOOD1D and requiring
the plaintiff to post a new continuous bond until such time as
plaintiff's application for a preliminary injunction is resolved;
and it is further

ORDERED that a hearing on said application be held in
open courtroom 3 on Wednesday, November 7, 2018, at 11:00 a.m.

Dated: New York, New York
October 29, 20128

/S/ Thomas J. Aquilino, Jr.
Senior Judge

 

